Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 05/02/2022. Claims 1, 6, 8, 13, 15 and 20 have been amended. Claims 5, 12, and 19 have been cancelled. Claims 21-23 have been added. Claims 1-4, 6-11, 12-18, 20-23 are now pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4, 6-11, 12-18, 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuszmaul et al (U.S. Patent No. 8,185,551), and in view of Danilov et al (U.S. Pub No. 2018/0004786 A1), further in view of Graefe (U.S. Pub No. 2010/0281013 A1), and Aron et al (U.S. Pub No. 2016/0034356 A1).
As per claim 1, Kuszmaul discloses a computer-implemented method, comprising:
reading a first node in a tree data structure from a first memory, a first plurality of child pointers, a first plurality of pivot values, and a first buffer storing pending insertion messages for a subtree rooted at the first node, wherein the first AMQ includes approximate membership of the first buffer (Col 42-67, col 4 lines 45-60, node with child pointers, buffers);
determining that a quantity of child pointers in the first plurality of child pointers exceeds a maximum number of child pointers, and in response to the determining (Col 5 lines 35-50, Col 11 lines 21-30 child pointers);
splitting, using a pivot value in the first plurality of pivot values the first node into a second node and a third node, wherein a first portion of the first plurality of child pointers are included in the second node and a second portion of the first plurality of child pointers are included in the third node (Col 3 lines 42-59);
splitting, using the pivot value, the first buffer into a second buffer and a third buffer, wherein the second node includes the second buffer and the third node includes the third buffer (Col 4 lines 41-50 subtree buffers); and
wherein the second AMQ is associated with key values added to the second node having a pivot range from a first child key value to the pivot value and the third AMQ is associated with key values added to the third node having pivot range from after the pivot value to a last child key value (Col 8 lines 25-50).
Kuszmaul discloses range query and root’s buffer, child’s buffer, Kuszmaul does not explicitly disclose the first node including a first approximate membership query data structure ("AMQ"), maintaining an invariant that the AMQ will not return false negatives when queries for a key value; the first AMQ, a second AMQ and a third AMQ, wherein the second AMQ includes approximate membership of the second buffer and the third AMQ includes approximate membership of the third buffer and wherein the second node includes the second AMQ and the third node includes the third AMQ.
However, Danilov discloses the first node including a first approximate membership query data structure ("AMQ") (Par [0032] AMQ/ Bloom filers), 
maintaining an invariant that the AMQ will not return false negatives when queries for a key value (Par [0046] guaranteed to not return a false negative); 
the first AMQ, a second AMQ and a third AMQ, wherein the second AMQ includes approximate membership of the second buffer and the third AMQ includes approximate membership of the third buffer and wherein the second node includes the second AMQ and the third node includes the third AMQ (par [0011] and Abstract. First, second Bloom filter).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 

Kuszmaul discloses the pivot key indicate contiguous range of keys in particular subtree and to keep the tree balanced. The pivot key range has to from the pivot value to the last key value to keep the tree balance. The Examiner wants to bring to Graefe to clarify the key range value. 
However, Graefe discloses wherein the second has a pivot range from a first child key value to the pivot value and includes approximate membership for insertion messages of the second buffer and the third has a pivot range from after the pivot value to a last child key value (par [0027-31]). 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Graefe the teachings of Kuszmaul as modified by Danilov in order to reduce the cost of searching large trees (Par [0004]). 

Kuszmaul, Danilov and Graefe do not explicitly disclose copying the first AMQ to the second node as a second AMQ and copying the first AMQ to the third node as a third AMQ such that each of the second AMQ and third AMQ approximates the first buffer membership.
However, Aron discloses copying the first AMQ to the second node as a second AMQ and copying the first AMQ to the third node as a third AMQ such that each of the second AMQ and third AMQ approximates the first buffer membership (Par [0046, 0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Aron the teachings of Kuszmaul as modified by Danilov and Graefe in order to reduce the access time (Par [0004]). 


As per claim 2, Danilov discloses the computer-implemented method of claim 1, wherein the first AMQ includes separate data structures for the second AMQ and the third AMQ (par [0011] and Abstract. First, second Bloom filter).
As per claim 3, Danilov discloses the computer-implemented method of claim 2, wherein generating the second AMQ and the third AMQ comprises including the second AMQ in the second node and including the third AMQ in the third node (par [0011] and Abstract. First, second Bloom filter).
As per claim 4, Kuszmaul discloses the computer-implemented method of claim 3, further comprising:
merging the second node and the third node into a fourth node, wherein a merged AMQ included in the fourth node includes the second AMQ and the third AMQ (Col 5 lines 51-53, col 6 lines 7-19).
Kuszmaul does not explicitly disclose AMQ. However, Danilov AMQ (Par [0011]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 

As per claim 6, Kuszmaul discloses the computer-implemented method of claim 1, further comprising: generating a hashed value of a particular key in the second node (Col 8 lines 4-17).
Kuszmaul does not explicitly disclose determining a location for the value in the second AMQ; splitting the second AMQ into a fourth AMQ and a fifth AMQ at the location of the hashed value in the second AMQ (par [0047]).
However, Danilov discloses determining a location for the hashed value in the second AMQ (Par [0047]); 
splitting the second AMQ into a fourth AMQ and a fifth AMQ at the location of the hashed value in the second AMQ (par [0047]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 

As per claim 7, Danilov discloses the computer-implemented method of claim 6, wherein the first AMQ uses a quotient filter data structure (Par [0011]).
As per claim 8, Kuszmaul discloses a non-transitory computer-readable medium storing instructions, which when executed by a processing device, cause the processing device to perform a method comprising:
reading a first node in a tree data structure from a first memory, the first node including a first approximate membership query data structure ("AMQ"), a first plurality of child pointers, a first plurality of pivot values, and a first buffer storing pending insertion messages for a subtree rooted at the first node, wherein the first AMQ includes approximate membership of the first buffer (Col 42-67, col 4 lines 45-60, node with child pointers, buffers);
determining that a quantity of child pointers in the first plurality of child pointers exceeds a maximum number of child pointers, and in response to the determining (Col 5 lines 35-50, Col 11 lines 21-30 child pointers);
splitting, using a pivot value in the first plurality of pivot values, the first node into a second node and a third node, wherein a first portion of the first plurality of child pointers are included in the second node and a second portion of the first plurality of child pointers are included in the third node (Col 3 lines 42-59);
splitting, using the pivot value, the first buffer into a second buffer and a third buffer, wherein the second node includes the second buffer and the third node includes the third buffer (Col 4 lines 41-50 subtree buffers); and
wherein the second AMQ is associated with key values added to the second node having a pivot range from a first child key value to the pivot value and the third AMQ is associated with key values added to the third node having pivot range from after the pivot value to a last child key value (Col 8 lines 25-50).
Kuszmaul discloses range query and root’s buffer, child’s buffer, Kuszmaul does not explicitly disclose the first node including a first approximate membership query data structure ("AMQ"), maintaining an invariant that the AMQ will not return false negatives when queries for a key value; the first AMQ, a second AMQ and a third AMQ, wherein the second AMQ includes approximate membership of the second buffer and the third AMQ includes approximate membership of the third buffer and wherein the second node includes the second AMQ and the third node includes the third AMQ.
However, Danilov discloses the first node including a first approximate membership query data structure ("AMQ") (Par [0032] AMQ/ Bloom filers), 
maintaining an invariant that the AMQ will not return false negatives when queries for a key value (Par [0046] guaranteed to not return a false negative); 
the first AMQ, a second AMQ and a third AMQ, wherein the second AMQ includes approximate membership of the second buffer and the third AMQ includes approximate membership of the third buffer and wherein the second node includes the second AMQ and the third node includes the third AMQ (par [0011] and Abstract. First, second Bloom filter).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 

Kuszmaul discloses the pivot key indicate contiguous range of keys in particular subtree and to keep the tree balanced. The pivot key range has to from the pivot value to the last key value to keep the tree balance. The Examiner wants to bring to Graefe to clarify the key range value. 
However, Graefe discloses wherein the second has a pivot range from a first child key value to the pivot value and includes approximate membership for insertion messages of the second buffer and the third has a pivot range from after the pivot value to a last child key value (par [0027-31]). 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Graefe the teachings of Kuszmaul as modified by Danilov in order to reduce the cost of searching large trees (Par [0004]). 

Kuszmaul, Danilov and Graefe do not explicitly disclose copying the first AMQ to the second node as a second AMQ and copying the first AMQ to the third node as a third AMQ such that each of the second AMQ and third AMQ approximates the first buffer membership.
However, Aron discloses copying the first AMQ to the second node as a second AMQ and copying the first AMQ to the third node as a third AMQ such that each of the second AMQ and third AMQ approximates the first buffer membership (Par [0046, 0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Aron the teachings of Kuszmaul as modified by Danilov and Graefe in order to reduce the access time (Par [0004]). 

As per claim 9, Danilov discloses the non-transitory computer-readable medium of claim 8, wherein the first AMQ includes separate data structures for the second AMQ and the third AMQ (par [0011] and Abstract. First, second Bloom filter).
As per claim 10, Danilov discloses the non-transitory computer-readable medium of claim 9, wherein generating the second AMQ and the third AMQ comprises including the second AMQ in the second node and including the third AMQ in the third node (par [0011] and Abstract. First, second Bloom filter).
As per claim 11, Kuszmaul discloses the non-transitory computer-readable medium of claim 10, the method further comprising:
merging the second node and the third node into a fourth node, wherein a merged AMQ included in the fourth node includes the second AMQ and the third AMQ (Col 5 lines 51-53, col 6 lines 7-19).
Kuszmaul does not explicitly disclose AMQ. However, Danilov AMQ (Par [0011]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 

As per claim 13, Kuszmaul discloses the non-transitory computer-readable medium of claim 8, further comprising: generating a hashed value of a particular key in the second node (Col 8 lines 4-17).
Kuszmaul does not explicitly disclose determining a location for the value in the second AMQ; splitting the second AMQ into a fourth AMQ and a fifth AMQ at the location of the hashed value in the second AMQ (par [0047]).
However, Danilov discloses determining a location for the hashed value in the second AMQ (Par [0047]); 
splitting the second AMQ into a fourth AMQ and a fifth AMQ at the location of the hashed value in the second AMQ (par [0047]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 
As per claim 14, Danilov discloses the non-transitory computer-readable medium of claim 13, wherein the first AMQ uses a quotient filter data structure (Par [0011]).
As per claim 15, Kuszmaul discloses an apparatus comprising: a processing device; and
a memory coupled to the processing device, the memory storing instructions which, when executed by the processing device, cause the apparatus to (Col 2 lines 38-67):
read a first node in a tree data structure from a first memory, the first node including a first approximate membership query data structure ("AMQ"), a first plurality of child pointers, a first plurality of pivot values, and a first buffer storing pending insertion messages for a subtree rooted at the first node, wherein the first AMQ includes approximate membership of the first buffer (Col 42-67, col 4 lines 45-60, node with child pointers, buffers);
determine that a quantity of child pointers in the first plurality of child pointers exceeds a maximum number of child pointers, and in response to the determining (Col 5 lines 35-50, Col 11 lines 21-30 child pointers);
split, using a pivot value in the first plurality of pivot values, the first node into a second node and a third node, wherein a first portion of the first plurality of child pointers are included in the second node and a second portion of the first plurality of child pointers are included in the third node (Col 3 lines 42-59);
split, using the pivot value, the first buffer into a second buffer and a third buffer, wherein the second node includes the second buffer and the third node includes the third buffer (Col 4 lines 41-50 subtree buffers); and
wherein the second AMQ is associated with key values added to the second node having a pivot range from a first child key value to the pivot value and the third AMQ is associated with key values added to the third node having pivot range from after the pivot value to a last child key value (Col 8 lines 25-50).
Kuszmaul discloses range query and root’s buffer, child’s buffer, Kuszmaul does not explicitly disclose the first node including a first approximate membership query data structure ("AMQ"), maintaining an invariant that the AMQ will not return false negatives when queries for a key value; the first AMQ, a second AMQ and a third AMQ, wherein the second AMQ includes approximate membership of the second buffer and the third AMQ includes approximate membership of the third buffer and wherein the second node includes the second AMQ and the third node includes the third AMQ.
However, Danilov discloses the first node including a first approximate membership query data structure ("AMQ") (Par [0032] AMQ/ Bloom filers), 
maintaining an invariant that the AMQ will not return false negatives when queries for a key value (Par [0046] guaranteed to not return a false negative); 
the first AMQ, a second AMQ and a third AMQ, wherein the second AMQ includes approximate membership of the second buffer and the third AMQ includes approximate membership of the third buffer and wherein the second node includes the second AMQ and the third node includes the third AMQ (par [0011] and Abstract. First, second Bloom filter).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 

Kuszmaul discloses the pivot key indicate contiguous range of keys in particular subtree and to keep the tree balanced. The pivot key range has to from the pivot value to the last key value to keep the tree balance. The Examiner wants to bring to Graefe to clarify the key range value. 
However, Graefe discloses wherein the second has a pivot range from a first child key value to the pivot value and includes approximate membership for insertion messages of the second buffer and the third has a pivot range from after the pivot value to a last child key value (par [0027-31]). 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Graefe the teachings of Kuszmaul as modified by Danilov in order to reduce the cost of searching large trees (Par [0004]). 

Kuszmaul, Danilov and Graefe do not explicitly disclose copying the first AMQ to the second node as a second AMQ and copying the first AMQ to the third node as a third AMQ such that each of the second AMQ and third AMQ approximates the first buffer membership.
However, Aron discloses copying the first AMQ to the second node as a second AMQ and copying the first AMQ to the third node as a third AMQ such that each of the second AMQ and third AMQ approximates the first buffer membership (Par [0046, 0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Aron the teachings of Kuszmaul as modified by Danilov and Graefe in order to reduce the access time (Par [0004]). 
As per claim 16, Danilov discloses the apparatus of claim 15, wherein the first AMQ includes separate data structures for the second AMQ and the third AMQ (par [0011] and Abstract. First, second Bloom filter).
As per claim 17, Danilov discloses the apparatus of claim 16, wherein generating the second AMQ and the third AMQ comprises including the second AMQ in the second node and including the third AMQ in the third node (par [0011] and Abstract. First, second Bloom filter).
As per claim 18, Kuszmaul discloses the apparatus of claim 17, the instructions further causing the apparatus to:
merge the second node and the third node into a fourth node, wherein a merged AMQ included in the fourth node includes the second AMQ and the third AMQ (Col 5 lines 51-53, col 6 lines 7-19).
Kuszmaul does not explicitly disclose AMQ. However, Danilov AMQ (Par [0011]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 

As per claim 20, Kuszmaul discloses the apparatus of claim 15, further comprising: generating a hashed value of a particular key in the second node (Col 8 lines 4-17).
Kuszmaul does not explicitly disclose determining a location for the value in the second AMQ; splitting the second AMQ into a fourth AMQ and a fifth AMQ at the location of the hashed value in the second AMQ (par [0047]).
However, Danilov discloses determining a location for the hashed value in the second AMQ (Par [0047]); 
splitting the second AMQ into a fourth AMQ and a fifth AMQ at the location of the hashed value in the second AMQ (par [0047]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Danilov the teachings of Kuszmaul in order to reduce the cost of searching large trees (Par [0004]). 

As per claim 21, Kuszmaul discloses the method of claim 1, further comprising: buffer (Col 2 lines 10-15).
Danilov discloses determining that and AMQ approximating the first buffer membership has been copied a threshold number of times (Par [0054-0055]).
Kuszmaul, Danilov and Graefe do not explicitly disclose in response to the determining, rebuilding the AMQ for one or more nodes to be consistent with the current membership of the buffer of the corresponding node of the one or more nodes.
However, Aron discloses in response to the determining, rebuilding the AMQ for one or more nodes to be consistent with the current membership of the buffer of the corresponding node of the one or more nodes (Par [0046, 0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Aron the teachings of Kuszmaul as modified by Danilov and Graefe in order to reduce the access time (Par [0004]). 

As per claim 22, Kuszmaul discloses the method of claim 1, further comprising: buffer (Col 2 lines 10-15).
Danilov discloses determining that and AMQ approximating the first buffer membership has been copied a threshold number of times (Par [0054-0055]).
Kuszmaul, Danilov and Graefe do not explicitly disclose in response to the determining, rebuilding the AMQ for one or more nodes to be consistent with the current membership of the buffer of the corresponding node of the one or more nodes.
However, Aron discloses in response to the determining, rebuilding the AMQ for one or more nodes to be consistent with the current membership of the buffer of the corresponding node of the one or more nodes (Par [0046, 0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Aron the teachings of Kuszmaul as modified by Danilov and Graefe in order to reduce the access time (Par [0004]). 


As per claim 23, Kuszmaul discloses the method of claim 1, further comprising: buffer (Col 2 lines 10-15).
Danilov discloses determining that and AMQ approximating the first buffer membership has been copied a threshold number of times (Par [0054-0055]).
Kuszmaul, Danilov and Graefe do not explicitly disclose in response to the determining, rebuilding the AMQ for one or more nodes to be consistent with the current membership of the buffer of the corresponding node of the one or more nodes.
However, Aron discloses in response to the determining, rebuilding the AMQ for one or more nodes to be consistent with the current membership of the buffer of the corresponding node of the one or more nodes (Par [0046, 0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Aron the teachings of Kuszmaul as modified by Danilov and Graefe in order to reduce the access time (Par [0004]). 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 9, 2022

/THU N NGUYEN/Examiner, Art Unit 2154